Title: To James Madison from John Mussey and Others, 1 February 1804 (Abstract)
From: Mussey, John
To: Madison, James


1 February 1804, Portland. “Should the Laws of the United States, hereafter, be published by authority in the Eastern Argus, it will gratify the Subscribers, and, we believe meet the wishes of our Republican Brethren, in every part of this District. The considerations which induce us, to trouble you on this subject, are, the limited Circulation, the ordinary appearance, and equivocal Politics of the Eastern Herald.”
  

   
   RC (DNA: RG 59, Miscellaneous Letters Received regarding Publishers of the Laws). 2 pp.; signed by Mussey and thirteen others.


